DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 3/25/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Greenberg on 6/2/2022.

IN THE SPECIFICATION
	Re. CONTINUITY: Changes the phrase “This application is a Continuation application of non-provisional application number 15/187,117 filed on June 20, 2016,” as described in lines 1 and 2 to --This application is a Continuation application of non-provisional application number 15/187,117 filed on June 20, 2016, now US PAT. 10,307,668,--.

IN THE CLAIM
	Cancel the claim 10.	
	Re. claim 11: Changes the phrase “replacing a stock analog switch with a non-stock switch” as recited in line 5 to -- replacing any and all stock progressive-type sensors with two-way snap-action circuit switches --.
		Changes the phrase“ disposing a striking surface as a wear area adjacent to the non-stock switch; connecting the non-stock switch to a mainboard of the controller; replacing a second stock analog switch with a second non-stock switch; disposing a second striking surface as a second wear area adjacent to said second non-stock switch; and connecting the second non-stock switch to the mainboard” as recited in lines 6-12 to --installing heat shrink tubings to supplemental magnets to hold the supplemental magnets onto the controller; affixing wear areas to the heat shrink tubings; and replacing foam buffers with rubber pads, and then shaving the rubber pads to allow triggers to fully return to center while depressing the two-way snap-action circuit switches--.
		Re. claim 13: Changes the phrase “wherein the non-stock switch is a snap-action switch” as recited in lines 1 and 2 to --further comprising:  connecting the two-way snap-action circuit switches to a mainboard of the controller--.
		Re. claim 14: Changes the phrase “wherein the non-stock switch is a tactile button” as recited in lines 1 and 2 to --wherein the two-way snap-action circuit switches are tactile buttons--.
		Re. claim 16: Changes the phrase “The method of claim 8, wherein the stock switch is an analog input comprising a rubber conductive pad striking a circuit mainboard” as recited in lines 1 and 2 to --The method of claim 11, wherein the rubber pad is 1.5mm thick--.
Claims 11, 13, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as process for the enhancement and modification of a stock video game controller comprising steps of: disassembling a housing of the controller; replacing any and all stock progressive-type sensors with two-way snap-action circuit switches; installing heat shrink tubings to supplemental magnets to hold the supplemental magnets onto the controller; affixing wear areas to the heat shrink tubings; and replacing foam buffers with rubber pads, and then shaving the rubber pads to allow triggers to fully return to center while depressing the two-way snap-action circuit switches. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729